In an action to recover damages for personal injuries, the defendants Budget Rent-A-Car and John Migliano appeal from an order of the Supreme Court, Kings County (Rosenberg, J.), dated June 30, 2004, which granted the plaintiff’s motion to consolidate this action with an action entitled Gottlieb v Panetta, pending in the Supreme Court, Nassau County, under index No. 730/03.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in granting the plaintiff’s motion to consolidate the two actions. The plaintiff supported her allegation with a physician’s affirmation that the second automobile accident exacerbated the injuries sustained by her in the first automobile accident. Under the circumstances of this case, and in the absence of demonstrable prejudice to the defendants, consolidation will best serve the interests of justice and judicial economy (see Romandetti v County of Orange, 289 AD2d 386 [2001]; McIver v Canning, 204 AD2d 698 [1994]; Donaldson v Jamaica Buses, 172 AD2d 800 [1991]; Boyman v Bryant, 133 AD2d 802 [1987]). Prudenti, P.J., Schmidt, Santucci, Luciano and Spolzino, JJ., concur.